Exhibit (d)(4) EXPENSE LIMITATION AGREEMENT KEYSTONE MUTUAL FUNDS This EXPENSE LIMITATION AGREEMENT, is made as of June 8, 2006 by and between Cornerstone Capital Management, LLC (the “Adviser”) and Keystone Mutual Funds on behalf of its series Keystone Large Cap Growth Fund (the “Fund”). WHEREAS, the Fund is a Delaware business trust, and will be registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company; and WHEREAS, the Fund and the Adviser have entered into an investment advisory agreement dated June 8, 2006, (the “Investment Advisory Agreement”), pursuant to which the Adviser provides investment management services to the Fund for compensation based on the value of the Fund’s average daily net assets; and WHEREAS, the Fund and the Adviser have determined that it is appropriate and in the best interests of the Fund and its shareholders to maintain the expenses of the Fund at a level below the level to which the Fund may normally be subject; NOW THEREFORE, the parties hereto agree as follows: 1.
